Citation Nr: 0509413	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  03-12 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for essential tremors, 
including as being secondary to service-connected diabetes 
mellitus.

3.  Entitlement to service connection for atrial fibrillation 
and bradycardia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to June 1957 
and from July 1957 to August 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for a seizure 
disorder, essential tremors, and atrial fibrillation and 
bradycardia.  

In November 2003, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board regrets that a remand is necessary.  Section 
5103(a), title 38, U.S. Code, as amended by the Veterans 
Claims Assistance Act (VCAA), provides the following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a) (emphasis added); see also 38 C.F.R. 
§ 3.159(b) (2004).  

In December 2001, the RO issued a VCAA letter.  While that 
letter informed the veteran of the evidence necessary to 
substantiate the claims for service connection, including 
secondary service connection, the letter did not, in clear 
terms, inform the veteran which information and evidence he 
was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf in connection with 
these claims.  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); see generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Specifically, in the letter, the RO stated 
that if the veteran had been treated by "any other doctors 
or hospitals," to complete the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to VA.  It 
then stated that if the veteran had been treated at a VA 
medical facility, to tell it which one and give the dates of 
treatment.  Nowhere was the veteran informed of VA's duty to 
obtain records held by any federal agency-not just those of 
VA.  Thus, a VCAA-compliant letter must be issued addressing 
the three issues on appeal.

Next, the Board finds that examinations, to include medical 
opinions, are necessary to make a decision on the claims for 
service connection.  VA will provide a medical examination or 
obtain a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion is necessary to make a decision on the claim when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; but (3) does not contain sufficient 
medical evidence for VA to make a decision.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002).

Regarding the claim for service connection for a seizure 
disorder, the service medical records from the veteran's 
first period of service show that in July 1954, he reported 
having seizures as a child.  In a February 1955 
hospitalization report, a diagnosis of "Epilepsy, grand mal 
- probable" was entered.  The veteran reported he had had 
epilepsy since he was six years old, but that it had become 
mild at age 11.  An April 1955 document shows a finding that 
epilepsy "EPTS" which means it existed prior to service.  A 
May 1955 consultation sheet revealed the veteran had a normal 
"awake and sleep" electroencephalogram.  In a separate May 
1955 consultation sheet the examiner stated he was not 
convinced the veteran had epilepsy.  An October 1955 record 
shows a diagnosis of epilepsy, grand mal, "LOD - yes," 
which would indicate it was incurred in the line of duty.  
The service medical records from the veteran's second period 
of service show reports of history of seizures, and the 
veteran reported in April 1963 and September 1965 that he had 
a possible seizure in 1961.  The post service medical records 
show the veteran has reported having seizures since September 
1998.  In an October 2003 private medical record, the 
physician diagnosed "Most likely partial onset epilepsy with 
or without secondary to generalization."  The Board finds 
that the criteria for a required examination, to include a 
medical opinion, have been met.

Regarding the claim for service connection for tremors, the 
service medical records show a possibility that the veteran 
was not having epileptic attacks but having tremors during 
periods of hyperventilation.  The post service medical 
records show diagnoses of essential tremors.  The Board notes 
that the veteran has attributed his tremors to service-
connected diabetes mellitus.  Regardless, there are findings 
in service that the veteran had tremor-like occurrences and 
he has a current diagnosis of essential tremors.  The Board 
finds that the criteria for a required examination, to 
include a medical opinion, have been met.

Finally, regarding the claim for service connection for 
atrial fibrillation and bradycardia, at the time of a VA 
examination in January 2002, the examiner determined that the 
veteran had a history of atrial fibrillation without current 
evidence of such.  The RO denied the claim, stating that 
there was no current disability.  A January 2004 private 
examination report shows a diagnosis of atrial fibrillation 
and a finding that the veteran has sinus bradycardia.  The 
veteran is service connected for hypertension.  The Board 
finds that the criteria for a required examination, to 
include a medical opinion, have been met.

Accordingly, the case is hereby REMANDED for the following 
action:

1.  Provide the veteran with the notice 
requirements of the VCAA, to include 
notifying him and his representative of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claims for service 
connection for seizure disorder, 
essential tremors, and atrial 
fibrillation and bradycardia, to include 
providing him with notice of the evidence 
necessary to substantiate a claim for 
secondary service connection.  In this 
notice, please inform him of which 
information and evidence he is to provide 
to VA and which information and evidence 
VA would attempt to obtain on his behalf.  
Additionally, the veteran should be 
informed to provide any evidence in his 
possession that pertains to the claims.

2.  Schedule the veteran for a VA 
examination in connection with his claims 
for service connection for a seizure 
disorder and tremors.  The examiner is 
asked to review all the evidence of 
record, particularly the service medical 
records, and to state in the examination 
report that the claims file has been 
reviewed.  The examiner should address 
the following questions:

(i)  Does the veteran have a current 
seizure disorder?  

(ii)  If the veteran has a current 
seizure disorder, did a seizure disorder 
exist prior to service?  

(iii)  If a seizure disorder existed 
prior to service, was it aggravated 
beyond the natural progress of the 
disease process during the veteran's 
periods of service from July 1954 to June 
1957 and from July 1957 to August 1974.  

(iv)  If a seizure disorder did not exist 
prior to service, did a seizure disorder 
have its onset during the veteran's 
periods of active service?  Specifically, 
is it as likely as not (i.e., is there at 
least a 50 percent probability) that the 
current seizure disorder began in 
service?

(v)  Is it as likely as not that the 
current diagnosis of essential tremors 
had their onset during service or are 
secondary to a service-connected 
disability?  The examiner is informed 
that the veteran is service connected for 
diabetes mellitus, hypertension, 
cerebrovascular accident, peripheral 
neuropathy of both upper and lower 
extremities associated with diabetes 
mellitus, impotence associated with 
diabetes mellitus, and left ankle, right 
knee, and left knee disorders.  

Any opinion expressed in the examination 
report should be accompanied by a written 
rationale with evidence in the claims 
file and/or sound medical principles.

3.  Schedule the veteran for a VA 
examination in connection with his claim 
for service connection for atrial 
fibrillation and bradycardia.  The 
examiner is asked to review all the 
evidence of record and to state in the 
examination report that the claims file 
has been reviewed.  The examiner should 
address the following questions:

(i) Does the veteran have atrial 
fibrillation and/or bradycardia?  

(ii)  If the veteran has atrial 
fibrillation and/or bradycardia, is it as 
likely as not (i.e., is there at least a 
50 percent probability) that either was 
incurred in service or is secondary to a 
service-connected disability?  The 
examiner is informed that the veteran is 
service connected for diabetes mellitus, 
hypertension, cerebrovascular accident, 
peripheral neuropathy of both upper and 
lower extremities associated with 
diabetes mellitus, impotence associated 
with diabetes mellitus, and left ankle, 
right knee, and left knee disorders.  

Any opinion expressed in the examination 
report should be accompanied by a written 
rationale with evidence in the claims 
file and/or sound medical principles.

4.  Thereafter, the RO should 
readjudicate the veteran's claims for 
service connection for a seizure 
disorder, essential tremors, and atrial 
fibrillation and bradycardia.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations, not previously provided, 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

5.  A remand by the Board confers on a 
claimant the right to VA compliance with 
the terms of the remand order and imposes 
on the Secretary a concomitant duty to 
ensure compliance with those terms.  See 
Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded, including any 
evidence in his possession that pertains to the claims.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


